DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-10, 15-16, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20100224792).
Regarding claim 1, Zhang discloses a system for measuring a total operating deflection shape of a structure, comprising: 
a first imager including one or more cameras each having a corresponding field of view of a first section of the structure (Fig. 1 & ¶23 An image forming module 320 coupled to the detector module 170 receives the detection signal 171 and accordingly forms a charged particle microscopic image of the sample 210) and each generating a corresponding first data stream including first time-domain data (¶30 & ¶38-39 a time-domain image vibration signal is generated for each of the provided charged particle microscopic images; First, five SEM images of a sample pattern 401, 402, 403, 404, 405 taken in a continuous scan mode are provided, as shown in FIG. 4A, which includes FIG. 4A-1, FIG. 4A-2, FIG. 4A-3, FIG. 4A-4 and FIG. 4A-5. Each of the images 401.about.405 is taken at a pre-selected imaging condition described in the title of the image); 
a second imager including one or more cameras each having a corresponding field of view of a second section of the structure (Fig. 1 & ¶23 An image forming module 320 coupled to the detector module 170 receives the detection signal 171 and accordingly forms a charged particle microscopic image of the sample 210) and each generating a corresponding second data stream including second (¶30 & ¶38-39 a time-domain image vibration signal is generated for each of the provided charged particle microscopic images; First, five SEM images of a sample pattern 401, 402, 403, 404, 405 taken in a continuous scan mode are provided, as shown in FIG. 4A, which includes FIG. 4A-1, FIG. 4A-2, FIG. 4A-3, FIG. 4A-4 and FIG. 4A-5. Each of the images 401.about.405 is taken at a pre-selected imaging condition described in the title of the image); and 
a controller (¶23 e.g. controller) in communication with each of the cameras and configured to measure a response of the structure to an excitation by converting the first time-domain data and the second time-domain data to frequency-domain data to obtain the total operating deflection shape of the structure (¶31-33 & ¶38-39 Next, individual time-domain image vibration signal 411.about.415 is transformed to a corresponding frequency-domain image vibration spectrum 421, 422, 423, 424, 425, as shown in FIG. 4C, which includes FIG. 4C-1, FIG. 4C-2, FIG. 4C-3, FIG. 4C-4 and FIG. 4C-5. FIG. 4D illustrates overlapped frequency-domain image vibration spectrums 421.about.425. Then, for each of the frequency-domain image vibration spectrums 421.about.425, an encoder primary frequency is identified from the horizontal axis and a corresponding imaged pattern vibration amplitude is identified from the vertical axis. This encoder primary frequency-imaged pattern vibration amplitude data pair is then tabled and used to generate a point on a coordinate system of (imaged pattern) vibration amplitude versus frequency. As five such points have been formed on the coordinate system, a system vibrational performance chart for the concerned SEM is completed, as shown in FIG. 4E).

Regarding claim 2, Zhang discloses the system as set forth in claim 1, wherein each of the first section and the second section includes an overlap area of the structure (¶30 & ¶38-39 a time-domain image vibration signal is generated for each of the provided charged particle microscopic images; First, five SEM images of a sample pattern 401, 402, 403, 404, 405 taken in a continuous scan mode are provided, as shown in FIG. 4A, which includes FIG. 4A-1, FIG. 4A-2, FIG. 4A-3, FIG. 4A-4 and FIG. 4A-5. Each of the images 401.about.405 is taken at a pre-selected imaging condition described in the title of the image). 

Regarding claim 3, Zhang discloses the system as set forth in claim 1, wherein the controller includes a processor and a machine readable storage medium holding instructions for execution by the processor to cause the processor to convert the first time-domain data and the second time-domain data to frequency-domain data to obtain the total operating deflection shape of the structure (¶21 can be implemented as a computing hardware, a firmware, or pure software (e.g. a computer readable medium encoded with a computer program)). 

Regarding claim 4, Zhang discloses the system as set forth in claim 1, wherein the controller is configured to convert the first time-domain data and the second time-domain data to frequency-domain data using a Fast Fourier transform (FFT) (¶31 Fast Fourier Transformation (FFT)). 

Regarding claim 5, Zhang discloses the system as set forth in claim 1, wherein the first imager and the second imager are a single device moved between two different positions relative to the structure (Fig. 1 & ¶23 An image forming module 320 coupled to the detector module 170 receives the detection signal 171 and accordingly forms a charged particle microscopic image of the sample 210; ¶30 & ¶38-39 a time-domain image vibration signal is generated for each of the provided charged particle microscopic images; First, five SEM images of a sample pattern 401, 402, 403, 404, 405 taken in a continuous scan mode are provided, as shown in FIG. 4A, which includes FIG. 4A-1, FIG. 4A-2, FIG. 4A-3, FIG. 4A-4 and FIG. 4A-5. Each of the images 401.about.405 is taken at a pre-selected imaging condition described in the title of the image). 

Regarding claim 9, Zhang discloses a method for measuring a total operating deflection shape of a structure comprising: 
exciting the structure by an excitation source (¶31-33 & ¶38-39 Next, individual time-domain image vibration signal 411.about.415 is transformed to a corresponding frequency-domain image vibration spectrum 421, 422, 423, 424, 425, as shown in FIG. 4C, which includes FIG. 4C-1, FIG. 4C-2, FIG. 4C-3, FIG. 4C-4 and FIG. 4C-5. FIG. 4D illustrates overlapped frequency-domain image vibration spectrums 421.about.425); 
imaging a first section of the structure to generate a first data stream including first time-domain data (¶30 & ¶38-39 a time-domain image vibration signal is generated for each of the provided charged particle microscopic images; First, five SEM images of a sample pattern 401, 402, 403, 404, 405 taken in a continuous scan mode are provided, as shown in FIG. 4A, which includes FIG. 4A-1, FIG. 4A-2, FIG. 4A-3, FIG. 4A-4 and FIG. 4A-5. Each of the images 401.about.405 is taken at a pre-selected imaging condition described in the title of the image); 
imaging a second section of the structure different from and overlapping the first section to generate a second data stream including second time-domain data (¶30 & ¶38-39 a time-domain image vibration signal is generated for each of the provided charged particle microscopic images; First, five SEM images of a sample pattern 401, 402, 403, 404, 405 taken in a continuous scan mode are provided, as shown in FIG. 4A, which includes FIG. 4A-1, FIG. 4A-2, FIG. 4A-3, FIG. 4A-4 and FIG. 4A-5. Each of the images 401.about.405 is taken at a pre-selected imaging condition described in the title of the image); 
converting the first time-domain data from the first imager to frequency-domain data to obtain a first operating deflection shape of the first section of the structure (¶31-33 & ¶38-39 Next, individual time-domain image vibration signal 411.about.415 is transformed to a corresponding frequency-domain image vibration spectrum 421, 422, 423, 424, 425, as shown in FIG. 4C, which includes FIG. 4C-1, FIG. 4C-2, FIG. 4C-3, FIG. 4C-4 and FIG. 4C-5. FIG. 4D illustrates overlapped frequency-domain image vibration spectrums 421.about.425. Then, for each of the frequency-domain image vibration spectrums 421.about.425, an encoder primary frequency is identified from the horizontal axis and a corresponding imaged pattern vibration amplitude is identified from the vertical axis. This encoder primary frequency-imaged pattern vibration amplitude data pair is then tabled and used to generate a point on a coordinate system of (imaged pattern) vibration amplitude versus frequency. As five such points have been formed on the coordinate system, a system vibrational performance chart for the concerned SEM is completed, as shown in FIG. 4E)., and 
converting the second time-domain data from the second imager to frequency-domain data to obtain a second operating deflection shape of the second section of the structure (¶31-33 & ¶38-39 Next, individual time-domain image vibration signal 411.about.415 is transformed to a corresponding frequency-domain image vibration spectrum 421, 422, 423, 424, 425, as shown in FIG. 4C, which includes FIG. 4C-1, FIG. 4C-2, FIG. 4C-3, FIG. 4C-4 and FIG. 4C-5. FIG. 4D illustrates overlapped frequency-domain image vibration spectrums 421.about.425. Then, for each of the frequency-domain image vibration spectrums 421.about.425, an encoder primary frequency is identified from the horizontal axis and a corresponding imaged pattern vibration amplitude is identified from the vertical axis. This encoder primary frequency-imaged pattern vibration amplitude data pair is then tabled and used to generate a point on a coordinate system of (imaged pattern) vibration amplitude versus frequency. As five such points have been formed on the coordinate system, a system vibrational performance chart for the concerned SEM is completed, as shown in FIG. 4E).; 
combining the operating deflection shapes for each of the sections of the structure to obtain the total operating deflection shape for an area of the structure larger than either of the first section or the second section (¶31-33 & ¶38-39 Then, for each of the frequency-domain image vibration spectrums 421.about.425, an encoder primary frequency is identified from the horizontal axis and a corresponding imaged pattern vibration amplitude is identified from the vertical axis. This encoder primary frequency-imaged pattern vibration amplitude data pair is then tabled and used to generate a point on a coordinate system of (imaged pattern) vibration amplitude versus frequency. As five such points have been formed on the coordinate system, a system vibrational performance chart for the concerned SEM is completed, as shown in FIG. 4E).

Regarding claim 10, Zhang discloses the method of claim 9, wherein converting the first time-domain data from the first imager and the second time-domain data from the second imager to frequency-domain data is done using a Fast Fourier Transform (FFT) algorithm (¶31 Fast Fourier Transformation (FFT)). 

Regarding claim 15, Zhang discloses the method of claim 9, wherein the excitation source is a vibration source; and wherein exciting the structure by the excitation source includes vibrating the structure by the vibration source (¶20 One of the major vibration sources of a charged particle beam microscope system is the moving sample stage in a continuous scan mode operation). 

Regarding claim 16, Zhang discloses the method of claim 9, wherein exciting the structure by the excitation source includes activating a vibration source in contact with the structure. (¶20 One of the major vibration sources of a charged particle beam microscope system is the moving sample stage in a continuous scan mode operation) 

Regarding claim 19, Zhang discloses the method of claim 9, further including measuring a plurality of different total operating deflection shapes of the structure, with each of the different total (¶31-33 & ¶38-39 Next, individual time-domain image vibration signal 411.about.415 is transformed to a corresponding frequency-domain image vibration spectrum 421, 422, 423, 424, 425, as shown in FIG. 4C, which includes FIG. 4C-1, FIG. 4C-2, FIG. 4C-3, FIG. 4C-4 and FIG. 4C-5. FIG. 4D illustrates overlapped frequency-domain image vibration spectrums 421.about.425. Then, for each of the frequency-domain image vibration spectrums 421.about.425, an encoder primary frequency is identified from the horizontal axis and a corresponding imaged pattern vibration amplitude is identified from the vertical axis. This encoder primary frequency-imaged pattern vibration amplitude data pair is then tabled and used to generate a point on a coordinate system of (imaged pattern) vibration amplitude versus frequency. As five such points have been formed on the coordinate system, a system vibrational performance chart for the concerned SEM is completed, as shown in FIG. 4E). 

Regarding claim 20, Zhang discloses the method of claim 19, wherein the different excitation of the structure includes exciting the structure at one of a different frequency or at a different location (¶31-33 & ¶38-39 Next, individual time-domain image vibration signal 411.about.415 is transformed to a corresponding frequency-domain image vibration spectrum 421, 422, 423, 424, 425, as shown in FIG. 4C, which includes FIG. 4C-1, FIG. 4C-2, FIG. 4C-3, FIG. 4C-4 and FIG. 4C-5. FIG. 4D illustrates overlapped frequency-domain image vibration spectrums 421.about.425. Then, for each of the frequency-domain image vibration spectrums 421.about.425, an encoder primary frequency is identified from the horizontal axis and a corresponding imaged pattern vibration amplitude is identified from the vertical axis. This encoder primary frequency-imaged pattern vibration amplitude data pair is then tabled and used to generate a point on a coordinate system of (imaged pattern) vibration amplitude versus frequency. As five such points have been formed on the coordinate system, a system vibrational performance chart for the concerned SEM is completed, as shown in FIG. 4E). 

Regarding claim 21, Zhang discloses the method of claim 9, further comprising: moving an imager between a first position and a second position, with the second position spaced apart from the first position relative to the structure; wherein the imager images the first section of the structure from the first position; and wherein the imager images the second section of the structure from the second position (¶30 & ¶38-39 a time-domain image vibration signal is generated for each of the provided charged particle microscopic images; First, five SEM images of a sample pattern 401, 402, 403, 404, 405 taken in a continuous scan mode are provided, as shown in FIG. 4A, which includes FIG. 4A-1, FIG. 4A-2, FIG. 4A-3, FIG. 4A-4 and FIG. 4A-5. Each of the images 401.about.405 is taken at a pre-selected imaging condition described in the title of the image). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Wan et al (US 20170205886).
Regarding claim 6, Zhang discloses the system as set forth in claim 1, but fails to teach wherein the first imager and the second imager are separate and independent from one another; and wherein the first imager and the second imager are each configured to simultaneously generate a corresponding 
Wan teaches wherein the first imager and the second imager are separate and independent from one another (Fig. 2 cameras 113 and 114); and wherein the first imager and the second imager are each configured to simultaneously generate a corresponding one of the data streams representing the corresponding one of the first section and the second section of the structure (¶14 a wide angle camera in accordance with the teachings of this disclosure can be used to capture data needed to simultaneously and/or sequentially realize a narrow, a normal and/or a wide field-of-view; ¶38 capturing first and second RGBIR images using respective ones of the first and second RGBIR cameras). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first imager and the second imager are separate and independent from one another; and wherein the first imager and the second imager are each configured to simultaneously generate a corresponding one of the data streams representing the corresponding one of the first section and the second section of the structure from Wan into the system as disclosed by Zhang. The motivation for doing this is to improve rendering of stereoscopic images.

Regarding claim 7, Zhang discloses the system as set forth in claim 1, but fails to teach wherein the one or more cameras of the first imager includes two cameras spaced apart from one another; and wherein the one or more cameras of the second imager includes two cameras spaced apart from one another. 
Wan teaches wherein the one or more cameras of the first imager includes two cameras spaced apart from one another (Fig. 2 cameras 113 and 114; ¶16 Additional and/or alternative cameras can be included and/or used as an upgrade, to e.g., support additional VR functions that we not previously contemplated); and wherein the one or more cameras of the second imager includes two cameras spaced apart from one another (Fig. 2 cameras 113 and 114; ¶16 Additional and/or alternative cameras can be included and/or used as an upgrade, to e.g., support additional VR functions that we not previously contemplated).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the one or more cameras of the first imager includes two cameras spaced apart from one another; and wherein the one or more cameras of the second imager includes two cameras spaced apart from one another from Wan into the system as disclosed by Zhang. The motivation for doing this is to improve rendering of stereoscopic images.

Regarding claim 8, the combination of Zhang and Wan discloses the system as set forth in claim 7, wherein at least one of the first imager or the second imager is a stereoscopic device (Wan ¶32 stereoscopic image former), and wherein the system is configured to measure a 3-dimensional shape of the structure (Wan ¶32 the IR images 313C and 314C to form one or more stereoscopic images (e.g., three-dimensional (3D) data) of, among other things). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein at least one of the first imager or the second imager is a stereoscopic device, and wherein the system is configured to measure a 3-dimensional shape of the structure from Wan into the system as disclosed by Zhang. The motivation for doing this is to improve rendering of stereoscopic images.

Claims 11, 14 and 17-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 9 above, and further in view of Schreier (US 20130329953).

Schreier discloses wherein the area of the structure larger than either of the first section or the second section is the entire structure (¶32 The images may then be analyzed using image comparison procedures (see, e.g., FIG. 4 for an example using a speckle pattern) to extract full-field object response, including surface shape, deformations, phase response, etc. of the object 1 as a function of time; ¶85 At 98, frequency analysis can be employed on the data using FFT or other methods to extract 3D mode shapes (e.g., shapes in all of 3 directions) and/or resonant frequencies of the object. For instance, once the displacement fields are determined at 96, the FFT can be applied to reconstruct the frequency response, from which the mode shapes can be determined). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the area of the structure larger than either of the first section or the second section is the entire structure from Schreier into the system as disclosed by Zhang. The motivation for doing this is to improve efficiency of capturing and analyzing the images

Regarding claim 14, Zhang discloses the method of claim 9, but fails to teach wherein the excitation source is an impulse source; and wherein exciting the structure by the excitation source includes exciting the structure by an impulse excitation. 
Schreier teaches wherein the excitation source is an impulse source; and wherein exciting the structure by the excitation source includes exciting the structure by an impulse excitation (¶92 an impulse loading or transient excitation of an object is initiated). 


Regarding claim 17, Zhang discloses the method of claim 9, but fails to teach wherein the excitation source is unknown in origin. 
Schreier teaches wherein the excitation source is unknown in origin (¶40 For example, the excitation unit 22 can include an oscillator, exciter, or substantially any apparatus that vibrates or otherwise moves object 1 (e.g., according to a regular or random pattern, a transient pattern based on a transient impulse, and/or the like), and/or can comprise one or more such units. In one example, the excitation unit 22 can include an impact hammer or other mechanism for applying transient loads on the object 1; wherein any apparatus is interpreted as to include any unknown apparatus). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the excitation source is unknown in origin from Schreier into the system as disclosed by Zhang. The motivation for doing this is to improve efficiency of capturing and analyzing the images.

Regarding claim 18, Zhang discloses the method of claim 9, but fails to teach further including: tracing a first deformation profile as a 2-dimensional or 3-dimensional displacement of the first section of the structure as frequency-domain data using the first data streams from the first imager in response to the exciting of the structure by the vibration source; and tracing a second deformation profile as a 2-dimensional or 3-dimensional displacement of the second section of the structure as frequency-domain 
Schreier teaches  tracing a first deformation profile as a 2-dimensional or 3-dimensional displacement of the first section of the structure as frequency-domain data using the first data streams from the first imager in response to the exciting of the structure by the vibration source; and tracing a second deformation profile as a 2-dimensional or 3-dimensional displacement of the second section of the structure as frequency-domain data using the second data stream from the second imager in response to the exciting of the structure by the vibration source (¶64 In one embodiment, image analyzing device 24 may be employed to analyze the images acquired by image recording device 3 (e.g., calibrated stereo or other cameras) during vibration of the object 1 and determine the full-field motion, phase maps, deformations, and strains of the object, as described, based at least in part on the images. As described, image analyzing device 24 can determine the motion, phase maps, deformations, strains, etc. based at least in part on tracking movement of patterns on the object 1 in images from one or more image recording devices).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of tracing a first deformation profile as a 2-dimensional or 3-dimensional displacement of the first section of the structure as frequency-domain data using the first data streams from the first imager in response to the exciting of the structure by the vibration source; and tracing a second deformation profile as a 2-dimensional or 3-dimensional displacement of the second section of the structure as frequency-domain data using the second data stream from the second imager in response to the exciting of the structure by the vibration source from Schreier into the system as disclosed by Zhang. The motivation for doing this is to improve efficiency of capturing and analyzing the images.

Claims 12 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 9 above, and further in view of Reed (US 20170146787).
Regarding claim 12, Zhang discloses the method of claim 9, but fails to specifically teach wherein combining the operating deflection shapes for each of the sections of the structure to obtain the total operating deflection shape for the area of the structure larger than either of the first section or the second section further comprises scaling the operating deflection shapes for each of the sections. 
Reed teaches wherein combining the operating deflection shapes for each of the sections of the structure to obtain the total operating deflection shape for the area of the structure larger than either of the first section or the second section further comprises scaling the operating deflection shapes for each of the sections (¶64 Each region may be identical in orientation to other regions, or some regions may have orientations rotated with respect to the orientations of other regions, or some regions may have orientations reflected with respect to the orientations of other regions, or some regions may have orientations that are both rotated and reflected with respect to the orientations of other regions. Each region may be identical in scale or magnification to other regions, or some regions may differ in scale or magnification in one coordinate axis with respect to other regions, or some regions may differ in scale or magnification in two coordinate axes with respect to other regions.)).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein combining the operating deflection shapes for each of the sections of the structure to obtain the total operating deflection shape for the area of the structure larger than either of the first section or the second section further comprises scaling the operating deflection shapes for each of the sections from Reed into the system as disclosed by Zhang. The motivation for doing this is to improve the efficiency of data capture.


Reed teaches wherein combining the operating deflection shapes for each of the sections of the structure to obtain the total operating deflection shape for the area of the structure larger than either of the first section or the second section further comprises stitching the operating deflection shapes together for each of the sections (Fig. 4 & ¶88 reconstructed image).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein combining the operating deflection shapes for each of the sections of the structure to obtain the total operating deflection shape for the area of the structure larger than either of the first section or the second section further comprises stitching the operating deflection shapes together for each of the sections from Reed into the system as disclosed by Zhang. The motivation for doing this is to improve the efficiency of data capture.

Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive.	
Regarding claim 1, the applicant argues that the prior art of record does not teach a controller in communication with each of the cameras and configured to measure a response of the structure to an excitation by converting the first time-domain data and the second time-domain data to frequency-domain data to obtain the total operating deflection shape of the structure. Similarly, regarding claim 9, the applicant argues that the prior art of record does not teach combining the operating deflection shapes for each of the sections of the structure to obtain the total operating deflection shape for an area of the structure larger than either of the first section or the second section.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.